TO BE PUBLISHED

Supreme Touti of Benfuckg

2016- SC- 000388- KB

KENTUCKY BAR ASSOCIATION MOVANT

V. IN SUPREME COURT

CHRISTINA ROSE EDMONDSON RESPONDENT
OPINION AND ORDER

Christina Rose Edmondson was admitted to practice law on October 9,
2006. Edmondson’s bar roster address is 1720 Petersburg Road, Ste. 102,
P.O. Box 191, Hebron, KY 41048, and her KBA number is 91597.

Pursuant to Supreme Court Rule (SCR) 3.210 a number of disciplinary
matters came before the Board of Governors (the Board) of the Kentucky Bar
Association (KBA) as default cases. The Board recommended that Edmondson
be suspended from the practice of law for 181 days, “to run concurrent with
pending discipline;” and that she be ordered to pay the costs of this proceeding
in the amount of $672.21. Finding sufficient cause to do so, We accept the
Board’s recommendation

I. BACKGROUND
The charges against Edmondson arose from incidents reported in two

separate KBA files.

A. KBA File No. 23921.

In March 2014, Paula Jones retained Edmondson to pursue a breach of
contract claim. Edmondson filed suit in May 2014, to which the defendant
filed a pro se response. Thereafter, Edmondson filed a motion for summary
judgment The court granted that motion on the issue of liability but reserved
on the issue of damages. When Edmondson filed a motion to set for trial on
the issue of damages, the defendant, who had retained counsel, filed a motion
to set aside the summary judgment. The court granted that motion, and the
defendant propounded written discovery, to which neither Jones nor
Edmondson responded. The court ultimately issued an order compelling a
response, and Jones retained new counsel.v As of the time the KBA filed its
Findings of Fact, the case had not been resolved.

On August 3, 2015, Jones filed a Bar Complaint against Edmondson
alleging that Edmondson had failed to respond to numerous phone calls and
emails. The KBA investigated the allegations and the Inquiry Commission
issued a three count Charge, alleging that Edmondson violated: Supreme Court
Rule (SCR) 3.130(1.3) by failing to “act with reasonable diligence and
promptness in representing a client;” SCR 3.130(1.4(a)(4) by failing to
“promptly comply with reasonable requests for information;” and SCR
3.130(1.16)(d) for failing to “take steps . . .- to protect a client’s interests” upon
termination of representation. The KBA has attempted to serve Edmondson

with this Charge numerous times both by certified mail and personally through

the sheriff’s office. However, all attempts to do so have been futile, and
Edmondson has not responded to the Charge.

B. KBA File No. 23950.

ln December 2013, Kim Childress retained the Deters and Partners, PSC
law firm to represent her regarding a loan dispute with Bank of Amen`ca.
Childress signed two contracts with the Deters firm, both naming Edmondson
as the responsible attorney. One of the contracts, which did not reference the
type of matter at issue, provided that the law firm would receive one-third of
any recovery. The second contract, which stated the work involved recovery of
damages related to a loan modification, provided for Childress to pay a non-
refundable retainer of $2,000 in installments and to pay one-third of any
amount recovered. Childress paid $1,500 of the retainer.

Childress had no direct contact with Edmondson after executing the
engagement contracts. However, Childress was advised that suit had been
filed, when that was not the case. Furthermore, Edmondson, without notifying
Childress, left the Deters firm and took Childress’s file with her.

In May 2015, Childress discharged Edmondson and retained new
counsel. Childress’s new counselfiled a complaint with the KBA on behalf of
Childress in August 2015.

Following an investigation, the Inquiry Commission issued a five count
Charge alleging that Edmondson violated: SCR 3.130(1.3) by failing to “act with
reasonable diligence and promptness in representing a client;” SCR

3. 130(1.4)(a)(4) by failing to “promptly comply with reasonable requests for

3

information;” SCR 3.130(1.5) by making “an agreement for . . . an

unreasonable fee; SCR 3.130(1.16)(d) for failing to “take steps . . . to protect a

client’s interests” upon termination of representation; and SCR 3.130(8.4)(0) for

engaging “in conduct involving dishonesty, fraud, deceit or misrepresentation.”

All attempts to serve Edmondson with this Charge failed, and she has not
responded to the Charge.

C. Prior Discipline.

On January 15, 2016, Edmondson was suspended from the practice of
law for non-payment of her 2015-16 bar dues and for failure to obtain
sufficient CLE credits for the 2014-15 educational year. On August 25, 2016,
this Court suspended Edmondson, with conditions, for 180 days to run
consecutive to her January 15, 2016, suspension. That suspension arose from
charges that are similar to the charges herein and involved conduct that
occurred during the same general timeframe. See Kentucky Bar Association v.
Edmondson, 493 S.W.3d 835 (Ky. 2016).

D. Proceedings by the Board.

On July 20, 2016, the KBA Board of Governors considered the current
Charges against Edmondson, The Board voted unanimously to find
Edmondson guilty of all counts in File No. 23950 and of the last two counts in
File No. 23921. Fourteen of the members voted to find her guilty of the first
count in File No. 23921, while five voted to find her not guilty of that count. As
to recommended discipline, the Board voted unanimously to suspend

Edmondson from the practice of law for 181 days, with fourteen members

4

voting to run that discipline concurrent with Edmondson’s then-pending
discipline, and the other five voting to run the suspensions consecutively.
II. ANALYSIS.

Having reviewed the record, and noting Edmondson’s failure to respond,
we agree with and adopt the Board’s findings that Edmondson is guilty of the
charged offenses. Furthermore, we agree with the Board’s recommended
discipline. As noted above, Edmondson is currently under suspension for
failing to comply with CLE requirements and failing to pay bar dues. She is
also serving a consecutive 180 clay suspension pursuant to our order of August
25, 2016. Edmondson, 493 S.W.3d at 837. Because the charges in this
current case arose during the same general timeframe and are similar to the
transgressions in the prior case, Edmondson’s conduct herein merits discipline
consistent with that previously imposed. Therefore, we adopt the Board’s
recommendation that Edmondson be suspended for 181 days to run
concurrently with her current suspensions. Additionally, we adopt the Board’s
recommendation that Edmondson be required to pay the costs associated with
this action.

ACCORDINGLY, IT IS ORDERED Tl-IAT:

1. Christina Rose Edmondson, KBA Number 91597, is found guilty of
violating SCR 3.130(1.3), SCR 3.130(1.4)(a)(4), and 3.130(1.16)(d), as set
out in KBA File No. 23921; and of violating SCR 3.130(1.3); SCR
3.130(1.4)(a)(4); SCR 3.130(1.5); SCR 3.130(1.16)(d); and SCR

3.130(8.4)(c) as set out in KBA File No. 23950;

5

Edmondson is suspended from the practice of law for 181 days to run
concurrently With her current suspensions;

Pursuant to SCR 3.510(3), at the expiration of Edmondson’s 181-day
suspension, this matter shall be referred to the Character and Fitness
Committee for proceedings under SCR 2.300;

If she has not already done so, Edmondson is directed to promptly return
all file materials in her possession or control to each of her former clients
involved in these charges;

If she has not already done so, Edmondson shall, pursuant to SCR
3.390(b), notify, in writing, within ten days from the entry of this Opinion
and Order_, all courts in which she has matters pending and all clients
she is currently representing of her inability to provide further legal
services and provide the Office of Bar Counsel with la copy of all such
notice letters, or with a certification»that she has no active clients,
whichever is applicable. To the extent possible and to the extent she has
not already done so, Edmondson must immediately cancel and cease any
advertising activities in which she is engaged; and

Finally, pursuant to SCR 3.450, Edmondson is directed to pay the costs
of this action, $672.12, for which execution may issue from this Court

upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.

CHI U TICE